Citation Nr: 0335599	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  96-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of a right knee arthrotomy, with degenerative joint 
disease, currently rated as 10 percent disabling.

2.  What evaluation is warranted for right knee instability 
from August 18, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1995 decision that denied an increased 
evaluation for post operative residuals of a right knee 
arthrotomy under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003), and a March 1998 statement of the case that announced 
the assignment of a 10 percent evaluation for instability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Service 
connection for arthritis appears to have been granted sua 
sponte in an April 2000 supplemental statement of the case.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the action required 
on your part.


REMAND

In this case, the RO in a May 2001 letter attempted to notify 
the veteran of his rights in the VA's claim process, 
including those particular to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The VCAA significantly added to the statutory law 
concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist, and including an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  

Unfortunately, in the May 2001 letter, the veteran was not 
afforded appropriate "Quartuccio sufficient" notice of what 
specific evidence was still needed to substantiate his claims 
for increased evaluations.  He particularly was not notified 
as to what portion of any necessary evidence he was required 
to submit, or notified of the specific portion of that 
evidence VA would secure.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, further development is in order.  

Further, in the May 2001 letter the veteran was informed that 
he had to respond within 30 days with additional pertinent 
evidence and information or the claims would be decided based 
on the then-current record.  In Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), (PVA)  the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. § 3.159(b)(1) (2003), which authorized VA to enter 
a decision if a response to a VCAA notice letter was not 
filed with VA within 30 days, was invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002).  As such, 
remand is required so as to ensure § 5103 compliance.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the increased evaluation 
claims.  As part of such actions, the RO 
must advise the veteran of the 
information and evidence needed to 
substantiate the claim, and furnish 
notice to him in writing of what specific 
evidence must be obtained by the 
appellant and precisely what specific 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio.  

2.  The RO must advise the veteran of his 
right to submit any argument or evidence 
in support of his claims.  Notice must be 
provided to the veteran that he has one 
year to submit pertinent evidence needed 
to substantiate his claim.  The date of 
mailing the letter to the veteran begins 
the one-year period.  Also, inform the 
veteran that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must specifically 
waive in writing any remaining response 
time provided under 38 U.S.C.A. § 5103.  
3.  Lastly, the RO must readjudicate the 
merits of the claims, based on all the 
evidence of record, and all governing 
legal authority, including the VCAA and 
its implementing regulations.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must be 
provided with an SSOC, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 


purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

